Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
This is an action upon a promissory note executed by the defendants to one Ysabel Armijo. The complaint sets forth a copy of the note, and avers an assignment of it by the payee to the plaintiff. The answer contains a general denial of the allegations of the complaint; and as the pleadings were not verified, this was sufficient to put the plaintiff upon proof of all the facts necessary to entitle him to recover, except the genuineness and due execution of the note. Judgment was rendered in his favor upon the pleadings alone; but the assignment being denied, it was necessary to prove it, and the judgment cannot therefore be maintained. The case stands precisely in the position that it would if the complaint contained no allegation upon the subject. Youngs v. Bell (4 Cal. 201) is directly in point.
Judgment reversed and cause remanded.